                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

DAVID M. OATES,                                )
  on behalf of himself and                     )
  others similarly situated,                   )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )           Case No. CIV-19-1171-SLP
                                               )
KINDER MORGAN ENERGY                           )
  PARTNERS, L.P.,                              )
                                               )
              Defendant.                       )

                                         ORDER

       Before the Court are the following motions to intervene: Cleveland Integrity

Services, Inc.’s Motion to Intervene [Doc. No. 37], Kestrel Field Services, Inc.’s Motion

to Intervene [Doc. No. 73], and Natural Energy Field Services, LLC’s Motion to Intervene

[Doc. No. 85] (collectively, the “Motions”). With the exception of Natural Energy Field

Services, LLC’s motion, the Motions are at issue. See Doc. Nos. 53, 56-57, 79-81, 83.1

       The Court acknowledges that certain events have taken place after the filing of the

Motions. In March 2021, Plaintiff and Defendant notified the Court that they had fully

settled. See Am. Joint Notice of Settlement [Doc. No. 102]. Plaintiff recently filed an

Unopposed Motion to Approve FLSA Settlement [Doc. No. 122]. Additionally, also in

March 2021, Defendant apparently filed suit in Texas seeking indemnity from the proposed

intervenors. See Mot. to Quash Subpoena [Doc. No. 110], at 4.


1
  The Court extended Plaintiff’s deadline to respond to the Natural Energy Field Services motion
to June 9, 2021. Order [Doc. No. 117].
      The Court finds that, in light of these events, supplemental briefing on the Motions

is warranted. The proposed intervenors shall submit supplemental briefs addressing the

impact of the settlement and indemnity suit on the pending Motions, as well as any other

new issue the proposed intervenors deem pertinent to the Motions.          The proposed

intervenors shall also advise the Court if any matters raised in the Motions have been

rendered moot.

      IT IS THEREFORE ORDERED that proposed intervenors Cleveland Integrity

Services, Inc., Kestrel Field Services, Inc., and Natural Energy Field Services, LLC shall

submit supplemental briefs as described in this Order on or before June 8, 2021. The

supplemental briefs shall not exceed 10 pages. The parties may file responses also limited

to 10 pages on or before June 15, 2021.

      IT IS SO ORDERED this 25th day of May, 2021.




                                            2
